Citation Nr: 1642112	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease.

3.  Whether new and material evidence has been received to reopen service connection for major depression, to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease.

4.  Entitlement to service connection for obesity, to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease.

7.  Entitlement to service connection for a right leg/right foot disorder, to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease. 

8.  Entitlement to an increased rating for the service-connected thoracolumbar spine degenerative disc and joint disease, currently rated 40 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by: John R. Worman, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a hearing before a Decision Review Officer at the RO in January 2010.  At this time, issues one through three (as listed on the title page of this decision) were addressed.  A transcript of this hearing testimony has been associated with the Veteran's claims folder.  The Veteran also informed the Board in December 2013 that he did not wish to appear for a hearing before a Veterans Law Judge.

The issues of service connection for hypertension, residuals of a stroke, diabetes mellitus, type II, right leg/right foot disorder; and increased rating for his thoracolumbar spine disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Obesity is not a disability for which service connection may be granted.

2.  In a March 2005 rating decision, the RO denied service connection for major depression.  The Veteran did not perfect an appeal, and the decision is final.

3.  The evidence associated with the claims file subsequent to the March 2005 rating decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding a connection between major depression and service (i.e., nexus) or that such disability is caused or aggravated by the service-connected back disability.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran does not have a confirmed diagnosis of PTSD pursuant to the DSM-IV criteria.



CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The March 2005 rating decision denying service connection for major depression is final.  U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since the March 2005 rating decision is not new and material to reopen a claim of service connection for major depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the July 2008, May 2010, March 2011, May 2011, and July 2011 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.

In 2006, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which addressed notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence. Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

The July 2008 notice letter informed the Veteran of the basis of the prior final denial and the specific evidence needed to reopen his claim.  It advised the Veteran of the applicable laws and regulations and the general information and evidence necessary to reopen his service connection claim.  Kent, 20 Vet. App. at 1.  The Board believes that the July 2008 notice constituted adequate notice to the Veteran under the circumstances of this case: it explained the need to submit new and material evidence with direct reference to the basis of the prior final denial in this case.  Accordingly, the notification complied with the specificity requirements of Kent.  The VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records (STRs), service personnel records (SPRs), and VA treatment records are included in the record.

The RO provided the Veteran with a VA psychiatric examination in May 2013 (addendum in March 2015).  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the collective medical examination reports are adequate, and there is no need for further medical examination or medical opinion. 

Neither the Veteran nor his attorney has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  As the claim for service connection for obesity is being denied as a matter of law discussion with regard to the duty to assist as to this claim is rendered moot.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal and will proceed with appellate review.  

II.  New and Material Evidence for Major Depression

The Veteran is seeking to reopen a previously denied claim of service connection for major depression.  Generally, a claim which has been denied and becomes final may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2005 rating decision, the RO denied a claim for service connection for major depression because the condition was not shown in service and was not shown to be secondary to a service-connected disability.  The evidence considered at that time consisted of: STRs dated from September 1973 to May 1975; SPRs dated from September 1973 to June 1975; medical records from Richmond VA Medical Center dated from March 1993 to December 2004, and a lay statement from M.L. and multiple lay statements from the Veteran.

The Veteran did not file a notice of disagreement, and the March 2005 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (a), (b), 20.302, 20.1103 (2015).  New and material evidence sufficient to reopen the claim was not submitted within a year of this decision.

In June 2008, the Veteran requested to reopen the claim on the basis that his depressive disorder was caused by the service-connected thoracolumbar spine degenerative disc and joint disease.  

Since the time of the prior final denial, the evidence of record, in part, consists of VA treatment records from the Richmond VA Medical Center dated from January 2007 through September 1, 2015; record from the Hampton VA Medical Center dated from August 1997 through October 2014; statement from C. F., PA-C dated May 30, 2008; Social Security Administration records, various lay statements from the Veteran, and May 2013 VA examination with March 2015 addendum.  The May 2013 VA examiner opined that it was less likely than not that his depressive disorder was related to his service-connected thoracolumbar spine degenerative disc and joint disease disability.  In the March 2015 VA addendum, the VA examiner reviewed the claims file and found that his depressive disorder was less likely than not the result of service-connected degenerative disc disease with degenerative joint disease, status post-spinal cord injury and was less likely than not aggravated beyond its natural progression by service-connected degenerative disc disease with degenerative joint disease.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  The evidence submitted in connection with the current claim does not constitute new and material evidence because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  The medical evidence submitted does not establish any connection between depression and service, or between depression and the service-connected thoracolumbar spine degenerative disc and joint disease disability.  While the evidence continues to show treatment for depression, the evidence does not establish that the condition is related to military service or to a service-connected disability.  Here, new and material evidence would consist of evidence not previously considered which was relevant and probative of the issue of establishing that the depressive disorder was related to military service or that it was caused by the service-connected thoracolumbar spine degenerative disc and joint disease disability.  In May 2008, a VA physician noted that "although depression has worsened from chronic pain in general the physician cannot indicate that the back pain was the cause of depression."  In May 2013 and March 2015, a VA examiner opined that the major depressive disorder was less likely than not the result of the service connected thoracolumbar spine condition.  The examiner also opined that it was less likely than not that the major depressive disorder has been aggravated beyond its natural progression by the service-connected thoracolumbar spine condition.  The negative evidence regarding nexus is not new and material evidence.

With regard to the Veteran's assertion that his depressive symptoms have become worse both in severity and frequency, when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, these statements still do not represent evidence both not previously submitted to agency decision makers and relating to a previously unestablished fact.  Specifically, the Veteran must establish a nexus to service or a service-connected disability.  A worsening of symptoms does not tend to substantiate the underlying claim for service connection; thus such evidence is not new and material to reopen service connection.

New and material evidence has not been added to reopen a claim of service connection for major depression.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


III.  Service Connection-In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (b) (West 2002); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

IV. Obesity

The Veteran asserts that he has obesity as a result of his service-connected disability. 

However, obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2015).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by obesity.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence does not reflect that the Veteran has a chronic disability manifested by obesity.  In the absence of proof of current disability, the claim of service connection for obesity may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for obesity is not warranted.

The Board finds that the claim of service connection for obesity, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

V.  PTSD

The Veteran asserts that he suffers from PTSD from a helicopter incident at Fort Campbell Kentucky in 1974 when the helicopter dropped suddenly.  He also reported being involved in a rappelling incident at Camp Lejeune in 1974 when a helicopter dropped 30 feet.  

The Veteran is not currently diagnosed with PTSD pursuant to the DSM-IV criteria.  Because the Veteran has no diagnosis of PTSD, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

During the course of this appeal, VA amended 38 C.F.R. § 3.304 (f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010). 

Under the amended 38 C.F.R. 3.304 (f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304 (f)(3).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. Because this case was pending before the Board in May 2014, the provisions are not applicable and the Board will apply DSM-IV criteria.

The Veteran does not have a confirmed diagnosis of PTSD that meets all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.  VA treatment records reference PTSD by reported history, however, a confirmed diagnosis of PTSD was not provided.  (See VA treatment records from the Richmond VA Medical Center dated from January 2007 through January 21 2015; VA Medical Center,  records from the Hampton VA medical center from August 1997 through October 2014).

The Board finds that the weight of the evidence is against a finding that the Veteran has PTSD.  In a May 2013 VA mental examination, the VA examiner found no evidence of PTSD behaviors.  (See also March 2015 addendum).  After performing a thorough mental health interview and examination of the Veteran, the May 2013 VA PTSD examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.

The VA examiner has specialized training and expertise in the area of psychiatric disorders, had adequate facts and data to determine whether the Veteran has a current PTSD diagnosis, and provided adequate rationale for the diagnostic assessment that the Veteran does not have current PTSD; therefore, the VA medical opinion is of significant probative value.  The Veteran's symptoms did not meet the criteria for PTSD under DSM-IV criteria.

The Veteran has frequently attributed the psychiatric symptoms he has experienced to a diagnosis of PTSD.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills." The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to PTSD diagnosis is of no probative value.

Moreover, any opinion attributing the reported symptoms to PTSD by the Veteran, who is not trained in psychiatry, would be outweighed by the VA psychiatry opinion and addendum that are of record that were rendered by trained VA examiners, were based on a more thorough review of the evidence and facts of record, including the Veteran's own reported history and symptoms, and were supported by a rationale. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Because the weight of the evidence shows no diagnosis of PTSD immediately prior to the claims process, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for an for PTSD.  38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for major depression is denied.

Entitlement to service connection for obesity, to include as secondary to thoracolumbar spine degenerative disc and joint disease, is denied.

Entitlement to service connection for PTSD, to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease, is denied. 


REMAND

With regard to the issue of entitlement to an evaluation in excess of 40 percent disabling for thoracolumbar spine degenerative disc and joint disease, the Veteran was incarcerated during the appeal period from September 2010 to December 22, 2011.  He was sent VCAA notice prior to his incarceration.  Treatment records from Bureau of Prisons Health Services for the Richmond City Jail, if any, should be obtained on remand.

With regard to the issues of service connection for hypertension, residuals of a stroke, and diabetes mellitus, type II secondary to his service-connected thoracolumbar spine degenerative disc and joint disease, the Veteran has not been afforded a VA examination.  Given the Veteran's assertions and that the Richmond VA Medical records reflect a diagnosis of these conditions; the Board finds that a VA examination should be provided to the Veteran to determine whether it is related to service or his service-connected disability.

With regard to the right/leg foot disability, the Veteran was afforded a VA examination in April 2013 (and an addendum opinion in July 2015) for his thoracolumbar spine.  The VA examiner stated, in part, that the Veteran has right lower extremity hemiparesis with weakness, sensory loss, and gait impairment due to his strokes.  The Board finds that the right/leg foot disability issue is inextricably intertwined with his claim of entitlement to service connection for a stroke.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Also, because the Veteran's combined schedular evaluation depends on whether any of the above physical disabilities is granted service connection and/or an increased rating and on the impact of any such service-connected physical disability on the Veteran's ability to work, the Board remands the issue of entitlement to a TDIU as inextricably intertwined with the above remanded issues.  (Id.)

Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2015 forward.

2.  Obtain treatment records from Bureau of Prisons Health Services for the Richmond City Jail dated after September 29, 2010.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hypertension, residuals of a stroke, and diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's STRs.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected thoracolumbar spine degenerative disc and joint disease.

4.  Finally, after completing any other development that may be warranted, to include any updated examinations, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


